Citation Nr: 0011557	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-19 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from June 1942 to July 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Newark 
which confirmed and continued a 30 percent evaluation for the 
veteran's anxiety reaction and which denied service 
connection for bilateral hearing loss.  

To the extent the veteran is claiming entitlement to service 
connection for tinnitus, this matter has not been developed 
or adjudicated by the RO and is therefore not for 
consideration by the Board at this time.  The matter is 
referred to the RO for appropriate action.  Shockley v. West, 
11 Vet. App. 208 (1998).   


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current bilateral hearing loss and his active 
service.  

2.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships is not 
shown.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a  rating in excess of 30 percent for 
anxiety reaction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.3, 4.7, 4.130, Diagnostic 
Code 9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or during an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the inservice 
symptomatology depends on the nature of the disorder in 
question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  A claim that is well grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Arms v. West, 12 
Vet. App. 188, 193 (1999); Robinette v. Brown, 
8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well-grounded claim.  Morton v. West, 12 Vet. 
App. 477, 486 (1999).

Service connection for sensorineural hearing loss may be 
granted if manifested to a compensable degree within one year 
of separation from service, under the presumption referable 
to organic diseases of the nervous system.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service 
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1999), which provides that hearing loss will be considered 
to be a "disability" when the threshold level in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 
decibels or greater; or the thresholds of at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
§ 1154(b) sets forth a three-step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under 
the method provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Second, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as 'sufficient proof of service 
connection,'" even if no official record of such incurrence 
exists.  In such a case, a factual presumption arises that 
the alleged injury or disease is service connected.  Collette 
v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.304 (1999).  The veteran's local representative has 
argued that 38 C.F.R. § 3.304(d) should be considered in this 
case.  While review of the medical records and the transcript 
of the veteran's military record fails to corroborate that 
the veteran experienced combat in service, even were the 
Board to acknowledge that he had combat exposure, competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required for a 
grant of service connection.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

Factual Background.

It appears from a review of the service medical records that 
prior to service, the veteran worked in a shoe factory.  
During active service, he was assigned to a supply company.  
He was not exposed to combat.  A review of the evidence of 
record discloses no complaints or findings of bilateral 
hearing loss during service or for years thereafter.  

In his initial claim for service connection for bilateral 
hearing loss dated in December 1997, the veteran indicated 
that he had ringing in both ears.  He added that he was not 
taking any medication at that time.

Of record are reports of VA outpatient visits on periodic 
occasions in 1997 and 1998.  At the time of one such visit in 
July 1997, the veteran was fitted for hearing aids.

The veteran was accorded an audiometric examination by VA in 
January 1999.  He reported difficulty hearing in all 
listening situations, particularly in groups and noisy 
environments.  He reported a history of exposure to exploding 
bombs at extremely close range while serving with the United 
States Army in England during World War II.  He also reported 
constant tinnitus which was first noticed during World War II 
after exposure to the bombs.  Audiologic testing showed mild 
to severe sensorineural hearing loss, bilaterally.




Analysis

Following review of the pertinent evidence of record, the 
Board finds that the claim is not well grounded.  The first 
requirement of a well-grounded claim, as noted above, is 
medical evidence of a currently diagnosed disability.  In 
this case, there is competent medical evidence of bilateral 
sensorineural hearing loss.

The veteran is competent to report that he experienced noise 
exposure as a result of bombs exploding during service.  Such 
an incident is accepted by the undersigned for sake of 
argument purposes.  Thus, there is competent evidence of 
inservice noise exposure.  However, there is no competent 
evidence of a nexus between the current hearing loss and the 
veteran's service.  The veteran has reported a continuity of 
hearing loss since the exposure to acoustic trauma in 
service.  He is competent to report such a continuity of 
symptomatology.  However, he is not competent to say that his 
hearing thresholds meet the criteria for hearing loss 
disability, or to say that his current hearing loss has been 
caused by the reported noise exposure in service.  He is not 
competent to offer an opinion on a matter that requires 
medical knowledge, such as a diagnosis or a determination of 
etiology.  Voerth v. West, 13 Vet. App. 117 (1999); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  As there is no 
competent medical evidence of record linking any current 
bilateral hearing loss to the veteran's active service during 
World War II, the claim is not well grounded and must be 
denied.

Although, where claims are not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise 
the claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied.  The RO fulfilled its 
obligation in its April 1999 supplemental statement of the 
case in which the veteran was informed that there was no 
basis in the available evidence of record to establish 
service connection for bilateral hearing loss.  

Anxiety Reaction

As a preliminary matter, the Board finds that the claim is 
plausible and capable of substantiation and therefore well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board also 
is satisfied that all relevant facts have been adequately 
developed; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's schedule for rating disabilities, which 
is based on average impairment of earning capacity.  
Individual disabilities are assigned to separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

A review of the evidence of record discloses that the 
disability evaluation for the veteran's service-connected 
psychiatric disorder was increased from 10 percent to 
30 percent disabling, effective July 24, 1963, the date of an 
in-take interview in which the veteran claimed his 
psychiatric impairment was causing a loss of time from work.  
The 30 percent rating has been in effect since that time, and 
is now a protected rating.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.951 (1999).  

The veteran's claim for an increased rating was received in 
January 1998.

The veteran's psychiatric impairment has been classified 
under Diagnostic Code 9400 of the rating schedule.  The 
criteria permit a 30 percent rating for psychiatric 
disability when there is the following disability picture:  
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms:  A flattened affect; 
circumstantial, circumlocutory or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is for assignment when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals, which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as provoked irritability, with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work, or work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent is assigned when there is total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment in thought processes or communications; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place; memory loss of names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9400.

The veteran was accorded VA psychiatric examination February 
1998.  His medical records were not available for review.  It 
was indicated he had been divorced twice and had six 
children.  Currently, he lived by himself in an apartment.  
He did not receive psychiatric medication or treatment.  He 
denied any history of psychiatric hospitalization.  He 
indicated he was last evaluated for psychiatric rating 
purposes in 1977.  

The veteran reported that he was constantly tense, irritable, 
and often lashed out to co-workers and supervisors when he 
was working.  He had not worked at all since his retirement 
in the late 1970's.  He indicated that declining health, 
particularly arthritis and a heart condition, were important 
factors in his retirement.  He stated that he had been 
socially avoidant and did not have any relationships with his 
children. 

In addition to his irritability and anxiety, he stated that 
he had startle reaction.  He reported waking up at night in a 
state of agitation, but he denied nightmares, night sweats, 
intrusive memories, or flashbacks.  He avoided social 
contacts.  He wasn't able to attend to his domestic needs, 
such as shopping and preparing meals.  

On examination, he was described as alert and properly 
oriented.  Appearance was conventional.  Psychomotor activity 
was increased.  He consistently moved about uncomfortably in 
his chair.  He was tense and apprehensive.  Speech was 
rambling and circumstantial.  Affect was appropriate.  Mood 
was depressed.  At times, he struggled to contain tears.  
There was no disturbance of mental stream, thought, or 
perception indicated.  There was no suicidal or homicidal 
ideation.  Memory and concentration were at times impaired.  
He had to be refocused during the interview, but no cognitive 
deficits were noted.  Insight was poor.  Judgment was deemed 
adequate for VA rating purposes.  The Axis I diagnosis was 
major depressive disorder with anxiety, with no psychosis.  
There was no Axis II diagnosis.  The Global Assessment of 
Functioning Scale score was 65.  It was noted he had had 
problems holding jobs due to irritability and agitated 
outbursts.  It was also indicated he had been socially 
withdrawn and alienated from his family.

The veteran was accorded a VA psychiatric examination 
conducted by the same VA psychiatrist in January 1999.  
Again, no medical records were available for review.  His 
status remained the same as on the 1998 examination.  He 
continued to live alone and was not taking any psychotherapy 
or medication.  He broke off his therapy contacts at the VA 
medical facility in East Orange, New Jersey, in November 
1998.  He only had a few sessions and the medicine he took 
caused a reaction.  He claimed he got dizzy when he took a 
drink when taking Valium.

He reported that he retired from his job as a carpenter in 
1965.  He remained irritable, tense, depressed and socially 
withdrawn.  His only family contact was with one daughter, as 
she was the only one who had anything to do with him. She 
helped him with shopping and cleaning.  He had difficulty 
with his concentration.  He was frequently preoccupied with 
memories of having been subjected to aircraft bombing when in 
London during World War II.  He assisted in the handling of 
civilian casualties.  He felt anxious and frequently got into 
meaningless arguments with neighbors.  He stayed away from 
people because he was afraid he would lose control of his 
feelings.  He occasionally played pool at a nearby senior 
citizen's center, but avoided any close relationships.  At 
other times, he enjoyed playing a musical instrument.  He 
described his sleep as being restless.  He awoke several 
times during the night when disturbed by unfamiliar sounds.  
He became startled and agitated when he heard loud sounds.

On examination, he was described as alert and properly 
oriented.  Appearance was conventional.  Psychomotor activity 
was increased.  He was tense and apprehensive.  Speech was 
hesitant, but otherwise he showed normal communication.  
Affect was appropriate, but mood was depressed.  No 
disturbance of mental stream, thought, or perception was 
indicated.  There was no suicidal or homicidal ideation.  
Memory was intact.  Concentration was, at times, impaired.  
There was no cognitive deficit.  Insight was fair.  Judgment 
was described as compromised under stress.  It was noted that 
he became agitated, irritable, and threatening with minor 
provocation.  The Axis I diagnoses were post-traumatic stress 
disorder; and depressive disorder secondary to PTSD, with a 
notation that this had previously been referred to by the 
diagnosis of anxiety disorder.  There was no Axis II 
diagnosis.  The Global Assessment of Functioning Scale score 
was 60.

The global assessment of functioning (GAF) is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th Edition, 1994).  A score of between 55 and 60 
indicates "moderate difficulty in social, occupational, or 
school functioning."  Carpenter v. Brown, 8 Vet. App.  240, 
242 (1995).  

The veteran was given a GAF score of 65 following examination 
in February 1998 and a score of 60 following examination by 
the same physician in early 1999.  These scores do not 
reflect a disability picture which would warrant the 
assignment of a rating in excess of the protected 30 percent 
rating now in effect.  The veteran has been retired for a 
number of years and he reports avoidance of others whenever 
possible.  However, at the time of the January 1999 
examination, he indicated that he did have contact with one 
daughter who helped him with his shopping and cleaning.  
Also, he indicated he occasionally was able to get out to 
play pool at a nearby senior citizen community center.  At 
the time of the mental status examination in early 1999, 
while he was described as tense and apprehensive and 
exhibiting depressed mood, his affect was appropriate, memory 
was intact, there was no cognitive deficit, and his insight 
was deemed to be fair.  Further, at that time, he was not 
receiving any psychotherapy or psychotropic medication.  
Accordingly, the undersigned concludes that, when viewing the 
contents of the whole record, the evidence does not provide a 
basis for a rating in excess of 30 percent at this time.  

In reaching this determination, consideration has been given 
to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The evidence does not suggest such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedule standards 
as to warrant the assignment of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  It 
has not been shown, or otherwise contended that the veteran's 
psychiatric symptoms have required periods of  
hospitalization for years.  He himself has indicated he is 
not currently under any treatment at all.  Therefore, since 
the preponderance of the evidence is against the allowance of 
an evaluation in excess of 30 percent, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hearing loss is denied.

An evaluation in excess of 30 percent for a psychiatric 
disability, however classified, is denied.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals





 

